NOTE: This disposition is nonprecedential

  United States Court of Appeals
      for the Federal Circuit
              __________________________

              FRANCIS E. BUCHERT,
                Claimant-Appellant,
                          v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7046
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-3271, Judge Lawrence B.
Hagel.
             ____________________________

                Decided: June 8, 2011
             ____________________________

   FRANCIS E. BUCHERT, of Grand Prairie, Texas, pro se.

    MICHAEL D. SNYDER, Trial Attorney, Commercial Liti-
gation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and MARTIN
F. HOCKEY, JR. Of counsel on the brief were DAVID J.
BUCHERT   v. DVA                                         2


BARRANS, Deputy Assistant General Counsel, United
States Department of Veterans Affairs, of Washington,
DC.
             __________________________

     Before LOURIE, LINN, and DYK, Circuit Judges.
PER CURIAM.
    Francis E. Buchert (“Buchert”) appeals from a deci-
sion of the United States Court of Appeals for Veterans
Claims (“Veterans Court”). The Veterans Court affirmed
a decision of the Board of Veterans’ Appeals (“Board”),
which denied entitlement to an effective date earlier than
June 11, 1997, for disability compensation for a tender
and painful scar in the right rib area. Buchert v. Shin-
seki, No. 08-3271 (Vet. App. Aug. 17, 2010). We dismiss.
                      BACKGROUND
    Buchert served on active duty in the United States
Navy from May 1953 to July 1956 and from May 1958 to
May 1962. In May 1967, the regional office of the De-
partment of Veterans Affairs (“VA”) awarded Buchert
disability benefits, with a 10% disability rating, for re-
siduals of resection of the tenth rib with peripheral nerve
damage. Buchert later sought an increased disability
rating for that condition, which the VA denied. Buchert
appealed the VA’s decision to the Board, which awarded a
separate 10% disability rating for a tender and painful
scar and remanded the matter to the VA to determine an
appropriate effective date. Under the applicable statute
and regulation, the effective date of an award of compen-
sation is the “date of receipt of the claim.” 38 C.F.R.
§ 3.400; see also 38 U.S.C. § 5110(a). The veteran may,
however, be entitled to an earlier effective date where
there is evidence that an increase in disability occurred
within the one-year period preceding the date of a claim
3                                            BUCHERT   v. DVA


for increased rating. 38 U.S.C. § 5110(b)(2); 38 C.F.R.
§ 3.400(o)(2). The date of a VA medical examination
which demonstrates service connected disability is consid-
ered the date of an informal claim 38 C.F.R. § 3.157.
Here, the VA assigned an effective date of June 11, 1997,
because a VA medical examination on that date showed
that Buchert experienced pain and tenderness related to
his scar. Buchert appealed, contending that he was
entitled to an earlier effective date.
     On appeal, the Board denied Buchert’s claim of enti-
tlement to an earlier effective date because it found that
“no treatment records dated prior to June 11, 1997,
showed the presence of a tender and painful scar . . . ;
therefore, none of these records amount[ed] to an informal
claim.” In re Buchert, No. 05-30 027, slip op. at 5 (Bd.
Vet. App. Jan. 15, 2008). Buchert appealed the Board’s
decision to the Veterans Court. The Veterans Court
affirmed the Board’s decision, finding that Buchert had
not established the existence of an earlier informal claim
or evidence of an increase in disability within the year
preceding the 1997 VA examination. The court also
concluded that the Board’s finding regarding the VA’s
satisfaction of its duty to assist was not clearly erroneous,
noting that the VA made reasonable efforts to obtain
relevant medical records, and where it was unable to do
so, it was due to Buchert’s failure to provide the VA with
information necessary to obtain the records (e.g., a signed
medical record release). Additionally, the court concluded
that the Board did not err in failing to give weight to
Buchert’s lay testimony because it contained no reference
to pain related to the scar and was thus insufficient to
serve as evidence of an increase in disability in the year
preceding the informal claim. Finally, the Veterans Court
also concluded that the Board provided an adequate
statement of reasons for its decision that an earlier effec-
BUCHERT   v. DVA                                          4


tive date was not warranted because the “Board identified
. . . medical records and lay statements” that were evalu-
ated in reaching its decision and found that “all prior
medical evidence in the record” failed to reference pain
related to the scar.
                       DISCUSSION
    This court has jurisdiction to review decisions of the
Veterans Court only with respect to a “challenge to the
validity of any statute or regulation or any interpretation
thereof.” 38 U.S.C. § 7292(c). We may not review factual
determinations or the application of law to fact “[e]xcept
to the extent that an appeal . . . presents a constitutional
issue.” Id. § 7292(d)(2); see also Conway v. Principi, 353
F.3d 1369, 1372 (Fed. Cir. 2004).
    Buchert does not contest the validity or interpretation
of any statute or regulation. Instead, he argues that the
VA (1) failed to satisfy its duty to assist, (2) failed to
adequately consider his lay testimony, and (3) failed to
provide a sufficient statement of the reasons and bases for
the denial of an earlier effective date. The question of
whether the VA satisfied its duty to assist involves a
factual question. Whether the Board properly found that
Buchert’s testimony failed to demonstrate an increase in
disability in the year preceding the claim is also a factual
determination. And determining whether the Board
provided a sufficient statement of the reasons for its
decision involves the application of law to facts. As previ-
ously stated, we lack jurisdiction to review factual deter-
minations or the application of law to fact As a result, we
must dismiss.
                      DISMISSED
                          COSTS
   No costs.